UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6472


DWIGHT LUTHER COOK,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-01310-CMH-MSN)


Submitted: August 22, 2019                                        Decided: August 26, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Dwight Luther Cook, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dwight Luther Cook appeals from the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint under 28 U.S.C. § 1915A(b)(1)(B) (2012) for failure to state a

claim. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Cook v. United States, No. 1:18-cv-01310-

CMH-MSN (E.D. Va. filed Mar. 21 & entered Mar. 25, 2019). We deny Cook’s motions

for appointment of counsel and to amend the complaint. We grant Cook’s motion to amend

his informal brief. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2